Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner’s assertion that Hatami  (US 20100323722) inherently teaches a system of roads between intersections is not relevant to the present claim language. Applicant argues that Hatami teaches adjusting the frequency of confirming location of the party or an estimated time of arrival relative to destination 16 but there is simply no teaching or suggestion in Hatami regarding “calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection”. Further, that the previously provided Examiner’s annotated Fig 1 of Hatami is a mischaracterization of the reference, and that it must be stressed that Hatami is not adjusting the frequency of location determination based on segments or portions of the roadway, but rather adjusting the frequency of location and estimated time of arrival relative to the destination. Applicant continues, that there is no discussion in Hatami of segmenting roadways or calculating an estimated time of arrival at an end node of a road segment from a beginning node of a road segment based on historical traversal time data for the road segment. 
However, Hatami alone was not asserted to teach this limitation, rather Hatami and Brighenti (US 20110029184) in combination where asserted to make this limitation obvious. As previously stated in the last Office Action and repeated below, Hatami teaches an estimation of a time of arrival at a destination may be determined. Further, it is a requirement of Hatami and absolutely necessary to the function of the reference that the common destination of Hatami may be any point on the map, including the end point of a road segment. Were this not the case, the fundamental function of Hatami would be violated. One of ordinary skill would have understood not only can any point on a road be a destination but any point on a road must be able to be a destination. This is fundamental necessity of Hatami. As such, when at a beginning node of a road segment and traveling to a destination at an end node of the road segment, Hatami performs operations of calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment, which again is a necessary case of Hatami. 
Further, despite the Applicant’s assertion that it is of no relevance that Hatami inherently teaches a system of roads between intersections, the Examiner believes this is crucially relevant. Because the map of Hatami, as well as all other road maps, includes roads defined by their intersections, this too provides what the nodes defining roads include. In figure 1, take for example road 36 which is defined by the intersection with roads 38 and 24. Take road 24 which has two road segments below and above the road that destination 16 is located on. Take road 38, which is defined by the intersections with roads 36 and 40. Clearly these are road segments defined by beginning nodes and end nodes both of which are intersections. This is crucially and directly important to the claim language despite the Applicant’s dismissal. 
As can be seen from the above teachings of Hatami, Hatami does have once clear deficiency, that the estimated time of arrival to any destination from any beginning point is not determined based on historical traversal time data for the road segment. This is exactly what Brighenti remedies. Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). Thus, by the combination of these two references, one of ordinary skill in the art would have arrived at this exact claim limitation. 
Additionally, the claims do not at any point require adjusting the frequency of location determination based on segments or portions of the roadway, as argued by the Applicant, instead the claims clearly require determining a transmission frequency based on an estimated time of arrival at an end node of a road segment from a beginning node, where the transmission frequency is coupled with a location sampling rate. These are not the same. The claim language requires only a single road segment defined by a beginning intersection and an end intersection where location sampling rate is based on these and the estimated time of arrival at the end. Hatami teaches just this by determining a frequency of calculating an estimated time of arrival and updating location. If the Applicant believes this is a clear distinction, the Examiner suggests amending claim language to recite this, rather than merely arguing a difference that the simply claims do not reflect.
As such, this argument is unpersuasive. 
Applicant argues Brighenti also does not teach calculating an estimated time of arrival at an end node of a road segment from a beginning node of a road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection. Applicant argues Brighenti may or may not disclose a road section has defining characteristics, but this is not the same as the claimed requirement above. In particular, that there is no discussion in Brighenti of segmenting roadways between intersections, much less a discussion of the claimed limitation, and the fact that one or more road segments exist between intersections or that roads have various defining characteristics would not lead one of ordinary skill to conclude that either reference expressly or inherently teaches the claimed step. 
However, as explained above it is the combination of Hatami and Brighenti that make the claims obvious for the teachings as given above. Brighenti is relied upon for teaching that estimated arrival time may be based on historical data. As stated in the previous Office Action and restated below, the motivation to do so is that this information directly allows for a better determination of unsafe driving actions. As such, it is this motivation that suggests why one of ordinary skill would have found incorporating historical driving behavior into determinations of estimated arrival time as determined in Hatami. At no point was it argued that the mere fact one or more road segments exist between intersections alone would have been enough for one or ordinary skill in the art to have reached a conclusions of obviousness, rather the specific factual teachings of Hatami when viewed in combination with Brighenti would have been obvious for the clear motivations as set out by Brighenti, to reach the exact limitations of the instant claims, which include that road segments are defined by the intersections that border them. 
As such, this argument is unpersuasive.
Applicant argues the dependent claims are allowable by virtue of their dependency and the virtues recited within them. 
This argument is unpersuasive because each and every limitation of the independent claims has been fully rejected, as well as all limitations of the dependent claims. 
While not intended to be incorporated into any rejection below, and intended only to show the state of the art: new refences Ivanov (US 20180023973), Matsuda (US 20160167656), and Payne (US 9008858) each teach road segments defined by intersections and are explained their individual teachings and relevance are shown in the conclusion section of this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-15, 18-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hatami (US 20100323722) in view of Brighenti et al. (US 20110029184). 
In regards to claim 1, Hatami teaches a method (Fig 2A, Fig 2B) comprising: 
determining a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival at the end node of the road segment from the beginning node of the road segment, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location transmission frequency is dynamic and this must be with respect to a frequency that queries are made which is pre-set as a default initial value. The location querying is set for any set destination from the current position and the case of traveling from a beginning node to an end node, where the end node is the destination is a necessary teaching of Hatami resulting in this limitation.) and 
configuring the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency, ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. Location reporting device is configured based on the time interval. Further, that as the time interval between queries is changed over time, the transmission frequency is dynamic.)
wherein the dynamic data transmission frequency is coupled with a dynamic location sampling rate, and wherein the dynamic data transmission frequency corresponds to respective location sample collected via a dynamic location sampling. ([0023] the transmission is updating the location of the vehicle. [0024] the frequency of this transmission may be adjusted in a number of ways based on, for example, distance towards a destination.)
Hatami also teaches at step 110, an estimation of a time of arrival at a destination may be determined ([0023]), a destination may be the end of a road segment. Further, the beginning and destination points of the processing must be understood to be any points on a road, for example two different intersections, and this is an inherent to such a system and that roads may be between two intersections ([0018], Fig 1). 
Hatami does not teach: 
calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection; 
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). Data relevant to the current road section is stored in buffer memory, including information road section identification, at least of whether the road is straight or curved ([0021], [0022]). As such, the case in which the road section is between two intersections, a first intersection at the beginning of the road section and a second intersection at the end of the road section, is an inherent teaching of Brighenti because Brighenti teaches the road section may be any section of which data can be determined. As such, it is necessary that the teachings of Brighenti include such a case. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti, such that the steps of arrival time determination also incorporates historical information, including the situation in which the vehicle travels from a first intersection to a second intersection.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]). 

In regards to claim 4, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Further, Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti such that method also includes steps in which the instantaneous position and vehicle information is stored in buffer memory for each road segment and the buffer memory is wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival.
The motivation to do so is that, as acknowledged by Brighenti, this method does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 5, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the steps of arrival time determination also compare the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 6, Hatami, as modified by Brighenti, teaches the method of claim 5, further comprising:
reconfiguring the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicles are. The destination may be an endpoint.)

In regards to claim 7, Brighenti teaches instantaneous position is stored as a function of time and may be determined using a GPS or mathematically integrating over time ([0025]). As such, this must keep record of the travel time in order to perform calculations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method of arrival time estimation and control of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the transmitted data also includes the travel time.
The motivation to do so is that, as acknowledged by Brighenti, travel time can be used to calculate the vehicle position ([0025]), which can be compared to a personal driving history that can then be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 8, Brighenti teaches determining a mean pattern distribution of vehicle characteristics while traveling over a road segment and storing it in a history database ([0026]). The current vehicle characteristics while it travels the road segment is compared to the historical mean distribution, if the current actions are found to be above an abnormal threshold, the vehicle may be determined to be driving abnormally. Alternatively, it may be in a grey area where the system is unsure if it is abnormal or acceptable ([0027]). Further, this may be compared using the mean, standard deviations, and other known numbers ([0040]). One of ordinary skill would have understood this distribution is a normal distribution and known numbers include z-scores.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the method estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti and knowledge common in the art, such that the steps of arrival time determination which incorporates historical information also compares the current vehicle characteristics to the mean historical characteristics and adjusts the estimated arrival time based on that information.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 9, Hatami teaches an apparatus ([0015] data processing apparatus) comprising: 
at least one processor; ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As it is a processing apparatus, there must be a processor.) and 
at least one memory including computer program code for one or more programs, ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As a method is performed, the computer or processing apparatus has program code stored in some sort of memory to perform the method.)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, ([0015] may work in conjunction with external systems such as computer or remote processing apparatus. As a method is performed, the computer or processing apparatus must have a program code stored in some sort of memory to perform the method.)
determine a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival at the end node of the road segment from the beginning node of the road segment, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location transmission frequency is dynamic and this must be with respect to a frequency that queries are made which is pre-set as a default initial value. The location querying is set for any set destination from the current position and the case of traveling from a beginning node to an end node, where the end node is the destination is a necessary teaching of Hatami resulting in this limitation.) and 
configure the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency, ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. Location reporting device is configured based on the time interval.)
wherein the dynamic data transmission frequency is coupled with a dynamic location sampling rate, and wherein the dynamic data transmission frequency corresponds to respective location sample collected via a dynamic location sampling. ([0023] the transmission is updating the location of the vehicle. [0024] the frequency of this transmission may be adjusted in a number of ways based on, for example, distance towards a destination.)
Hatami also teaches the estimated time to arrival at a destination may be determined ([0023]). One of ordinary skill would have understood a destination may be the end of a road segment. Further, the beginning and destination points of the processing must be understood to be any points on a road, for example two different intersections, and one would have understood that this is an inherent to such a system and that roads may be between two intersections ([0018], Fig 1).
Hatami does not teach:
calculate an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection; 
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). Data relevant to the current road section is stored in buffer memory, including information road section identification, at least of whether the road is straight or curved ([0021], [0022]). As such, the case in which the road section is between two intersections, a first intersection at the beginning of the road section and a second intersection at the end of the road section, is an inherent teaching of Brighenti because Brighenti teaches the road section may be any section of which data can be determined. As such, it is necessary that the teachings of Brighenti include such a case.
Additionally, while not explicitly stated, one of ordinary skill in the art would have understood that the method of Hatami is stored as a program on a memory readable by a computer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti and knowledge common in the art, such that the arrival time determination also incorporates historical information and the method is stored as a program on a memory including the situation in which the vehicle travels from a first intersection to a second intersection.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]). One of ordinary skill in the art would have recognized that the method would not be particularly useful if it was not in operation, and that a computer program stored in a memory is the most commercially viable method of doing so.

In regards to claim 12, However, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti such that the apparatus also determines the instantaneous position and vehicle information which is stored in buffer memory for each road segment and the buffer memory is wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival.
The motivation to do so is that, as acknowledged by Brighenti, this apparatus does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 13, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the apparatus estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the arrival time determination also compares the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 14, Hatami, as modified by Brighenti, teaches the apparatus of claim 13, wherein the apparatus is further caused to:
reconfigure the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicle are. The destination may be an endpoint.)

In regards to claim 15, Hatami teaches a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: (Fig 2A, 2B, [0015], performs method in figures when queried by computer or processing device.)
determining a dynamic data transmission frequency for a transmitting device of a vehicle traveling the road segment based on the estimated time of arrival at the end node of the road segment from the beginning node of the road segment, wherein the dynamic data transmission frequency is reduced with respect to a default data transmission frequency of the transmitting device; ([0023] time interval of location querying may be determined based on distance or time to destination. Time interval is a transmission frequency. [0024] the frequency of querying for location transmission may be adjusted based on a number of factors. This means the location transmission frequency is dynamic and this must be with respect to a frequency that queries are made which is pre-set as a default initial value. The location querying is set for any set destination from the current position and the case of traveling from a beginning node to an end node, where the end node is the destination is a necessary teaching of Hatami resulting in this limitation.) and 
configuring the transmitting device to transmit data from the vehicle at the dynamic data transmission frequency, ([0023] time interval of location querying may be determined based on distance or time to destination. [0016] location reporting device which reports own and other vehicle location. Location reporting device is configured based on the time interval.)
wherein the dynamic data transmission frequency is coupled with a dynamic location sampling rate, and wherein the dynamic data transmission frequency corresponds to respective location sample collected via a dynamic location sampling. ([0023] the transmission is updating the location of the vehicle. [0024] the frequency of this transmission may be adjusted in a number of ways based on, for example, distance towards a destination.)
Hatami also teaches the estimated time to arrival at a destination may be determined ([0023]). One of ordinary skill would have understood a destination may be then end of a road segment. Further, the beginning and destination points of the processing must be understood to be any points on a road, for example two different intersections, and this is inherent to such a system and that roads may be between two intersections ([0018], Fig 1).
Hatami does not teach:
calculating an estimated time of arrival at an end node of a road segment from a beginning node of the road segment based on historical traversal time data for the road segment, wherein the beginning node of the road segment is located at a first intersection and the end node of the road segment is located at a second intersection;
However, Brighenti teaches using historical information and an associated starting point and end point of a road section and determining deviation from normal operations along that section ([0019], [0026]). This may include observing time and position ([0016], [0017]). Data relevant to the current road section is stored in buffer memory, including information road section identification, at least of whether the road is straight or curved ([0021], [0022]). As such, the case in which the road section is between two intersections, a first intersection at the beginning of the road section and a second intersection at the end of the road section, is an inherent teaching of Brighenti because Brighenti teaches the road section may be any section of which data can be determined. As such, it is necessary that the teachings of Brighenti include such a case.
Additionally, while not explicitly stated, one of ordinary skill in the art would have understood that the method of Hatami is likely stored on a non-transitory computer-readable medium, including instructions for executing the method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling arrival time of Hatami by incorporating the teachings of Brighenti, such that the arrival time determination also incorporates historical information including the situation in which the vehicle travels from a first intersection to a second intersection.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]). One of ordinary skill in the art would have recognized that the method would not be particularly useful if it was not stored on a computer readable medium, and similarly would not be commercially viable.

In regards to claim 18, Brighenti teaches instantaneous position and vehicle information for the current road segment is stored in buffer memory ([0025]), which may be reset and wiped after the vehicle reaches the endpoint of the segment ([0030]). As such, data on the current segment is aggregated in buffer memory. Brighenti also teaches the current driving behavior may be classified as abnormal when the number of road sections driven along abnormally in the last time or space interval of known duration or length exceeds a given threshold ([0042]). This is a time block associated with the aggregated data and may be a predetermined duration or length, including a most recent time period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that instructions also cause the instantaneous position and vehicle information to be stored in buffer memory for each road segment and the buffer memory to be wiped when the analysis of the current road segment is completed, including a time or distance interval of known duration or length, and this information may be transmitted when queried and used to refine an estimated time of arrival.
The motivation to do so is that, as acknowledged by Brighenti, this does not require large memory capacity and is therefore cheap and easy to implement using largely already available systems ([0048]).

In regards to claim 19, Brighenti teaches determining a mean path or path along a segment of road between two end points and comparing the current instantaneous vehicle position and dynamic characteristics to an abnormal driving characteristics threshold ([0037], [0025], [0026]). The mean path is a predicted location based on the estimated time of arrival.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the instructions estimating and controlling the arrival time of Hatami, as already modified by Brighenti, by further incorporating the teachings of Brighenti, such that the arrival time determination also compares the vehicle characteristics and position with the determined mean characteristics and pattern, and the transmission frequency can again be altered as before, which includes returning to a default or preset transmission frequency that must have been set beforehand.
The motivation to do so is that, as acknowledged by Brighenti, this comparison provides a way to reference a personal driving history that can be used to easily identify when the driver is unsafe or in an abnormal situation ([0050]).

In regards to claim 20, Hatami, as modified by Brighenti teaches the non-transitory computer-readable storage medium of claim 19, wherein the apparatus is caused to further perform:
reconfiguring the transmitting device to transmit the data at the dynamic data transmission frequency from the default data transmission frequency based on detecting that the vehicle has arrived at the end node. ([0024] frequency of querying may be adjusted based on how close to the destination the vehicle or vehicle are. The destination may be an endpoint.)

In regards to claim 21, Hatami, as modified by Brighenti, teaches the method of claim 1, wherein the reduced dynamic data transmission frequency is set to reduce data and battery consumption of the transmitting device. ([0022] if the system relies on hand held devices, it may attempt to minimize the battery loss by selecting an optimal mode of querying. One of ordinary skill would have understood this involves the focus of this disclosure, adjusting the frequency of transmission.)

In regards to claim 22, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 24, Brighenti teaches the time dependent position of the vehicle may be determined ([0025]), and then this, along with other dynamic characteristics, are compared with a historical mean pattern along the current road section ([0026]) and if they are above a threshold value, driving is considered abnormal ([0027]). As such, this context of difference of the predicted location beyond the threshold distance from the current location is present in Brighenti. Further, one of ordinary skill would have understood from this information that when it is determined that the vehicle is not traveling at the predicted path, then an estimate of time based on the predicted path must not be fully accurate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of estimating and controlling arrival time of Hatami, such that it can be determined that a vehicle has deviated from a predicted, mean path when the dynamic characteristics of the vehicle at an instantaneous point in time are found to be above a predetermined threshold distance from the historical mean pattern, and this can indicate how accurate the mean pattern is with respect to the current vehicle path and conditions.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 25, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system of estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

In regards to claim 26, Brighenti teaches determining the at least start and end point dynamic characteristics and determining if they fall within a historical pre-set number of standard deviations about a mean value determined from previous traversals of a similar road segment ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the medium estimating and controlling arrival time of Hatami, such that arrival time is used as another dynamic characteristic with which a mean and standard deviation can be calculated, and this information can then be used to determine a more refined estimate of arrival time.
The motivation to do so is that, as acknowledge by Brighenti, comparing historical travel information with current travel conditions can be used to determine the driver's deviation, which can be used to determine unsafe driving conditions ([0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raviv et al. (US 20180018835) teaches adjusting the timing of GPS events based on the past and future maneuvers.
Akiyama et al. (US 20160138930) teaches adjusting the frequency of notifications based on the distance of a vehicle from a destination.
Kim et al. (US 20160055605) teaches adjusting the frequency of determining the estimated time of arrival based on various factors.
McGraven et al. (US 20140278070) teaches modifying the frequency of a process to estimate arrival time of a frequently traveled route, incorporating traffic.
Wang et al. (WO 2019070237) teaches estimating the time of arrival at a destination from the current location by dividing the travel route into intersections and road segments, then comparing the speeds and distances of the segments. 
Ivanov et al (US 20180023973) teaches determining speed based on road segments defined by intersections.
Matsuda et al. (US 20160167656) teaches traveling along road segments defined by intersections and determining the distance to the end of the road segment. 
Payne et al. (US 9008858) teaches segmenting roads into road segments based on the location of intersections, turns, and road conditions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661